Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 08/19/2021 has been reviewed.
Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11138195.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features of the claims 1-20 of U.S. Patent No. 11138195 can also be interpreted as claimed features as claimed in the claims 1-20 of the present application. Furthermore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-20 of U.S. Patent No. 11138195 to arrive at the claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Specifically, claim 1 of the present application recites: “A method for obtaining response data by a database system, the method comprising: receiving an input, by a processor associated with the database system, wherein the input comprises a request for a set of data from a source that is distinct from the database system; formatting the input into a second language suitable for communication between the database system and an interface associated with the source, by the processor, to generate a reformatted input, wherein the database system is configured to perform operations using a first format, and wherein the interface is configured to perform the operations using a second format different from the first format in accordance with the second language; and transmitting the reformatted input to the interface using a communication network”. It is noted that the claimed features are anticipated by the teaching of the claim 1 of the U.S. Patent No. 11138195 as follow: “A method for obtaining query response data by a relational database management system, the method comprising: receiving a user input query, by a processor associated with the relational database management system, wherein the user input query comprises a query request for a set of data; formatting the user input query into a second query language suitable for communication between the relational database management system and a query response interface associated with a second data storage external to the relational database management system, by the processor, to generate a reformatted user input query, wherein the relational database management system is configured to perform query operations using an n-ary tree format, and wherein the query response interface is configured to perform query operations using a binary tree format consisting of two child nodes per non-terminal node of a binary tree; and transmitting the reformatted user input query to the query response interface, via a communication device communicatively coupled to the processor.”
As to claims 14 and 19, all limitations of these claims have been addressed in the analysis of claim 1 above, and these claims are rejected on that basis.
Claims 2-13, 15-18 and 20 inherit the deficiencies of their independent claim 1, 14 and 19, and are rejected by virtue of their dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8-12, 14, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20060026176 to Dettinger et al. (hereinafter “Dettinger”).
As to claim 1, Dettinger teaches a method for obtaining response data by a database system, the method comprising (computer implemented method in a system comprising processor and non-transitory computer readable storage medium, par. 0034-0035): 
receiving an input, by a processor associated with the database system, wherein the input comprises a request for a set of data from a source that is distinct from the database system (Fig. 4A, 6A, par. 0041, 0048, 0055, user input for data in plurality of data sources 614 that are distinct from database computing environment 102); 
formatting the input into a second language suitable for communication between the database system and an interface associated with the source, by the processor, to generate a reformatted input, wherein the database system is configured to perform operations using a first format, and wherein the interface is configured to perform the operations using a second format different from the first format in accordance with the second language (Fig. 5, 6A, par. 0049-0055, generate reformatted query in different format/language such as , XML, SQL, etc. , i.e. “Abstract queries are executed by a runtime component 150 which transforms an abstract query into a form consistent with the physical representation of the data contained in one or more of the databases 504. In one embodiment, the computing environment 102.sub.1 includes a runtime component 150 that processes a query into a set of query fragments. In addition, as the composite query is broken into query fragments, each one may be transmitted to a runtime component 150 running on a remote data site 408 that processes the query fragment.”); and 
transmitting the reformatted input to the interface using a communication network (Fig. 4A, 4B, 6A, par. 0048-0050, transmitting query to interface of remote data site using communication network).
As to claim 4, Dettinger teaches the method of claim 1, further comprising: receiving a response to the reformatted input from the source; translating the response from the second format to the first format to generate a reformatted response; and presenting the reformatted response, by a display device communicatively coupled to the processor associated with the database system (par. 0085, i.e. “if the composite data model defined federated database 108 using an SQL schema, then data retrieved from the remote query fragment may need to be mapped back into the federated database schema. Once any processing is completed during step 1312, the results for the query are returned to the requesting entity 1314 and merged into completed query results”).
As to claim  8, Dettinger teaches the method of claim 1, wherein the interface comprises an Application Programming Interface (API) (par. 0041-0043, Fig. 2, 4B, API such as runtime component 150, externalized data model 416).
As to claim 9, Dettinger teaches the method of claim 1, wherein the first format comprises a Structured Query Language (SQL) or an Object Query Language (OQL) (par. 0047, 0048, SQL).
As to claim 10, Dettinger teaches the method of claim 1, further comprising mapping data fields of the database system to corresponding data fields of the source prior to formatting the input into the second language (Fig. 10, par. 0075).

As to claim 11, Dettinger teaches the method of claim 10, wherein: the first format comprises a first query language; the second format comprises a second query language; and mapping the data fields comprises translating a first data field compatible with the first query language to a second data field compatible with the second query language (Fig. 10, par. 0055, 0075).
As to claim 12, Dettinger teaches the method of claim 1, wherein receiving the input comprises: receiving a user input query via a graphical user interface (GUI) in a format that includes at least one of graphical elements and text; and translating the user input query into the input having the first format (par. 0048, 0051, 0053, input query via GUI in text such as SQL statement, and translating the input query to abstract query).
Regarding claim 14, 17, is essentially the same as claim 1, 4, except that it sets forth the claimed invention as a non-transitory computer-readable medium rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claim 19, is essentially the same as claim 1, except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dettinger, and further in view of U.S. Patent No. 6618719 to Mihnea Andrei (hereinafter “Andrei”).
As to claim 2, Dettinger teaches the method of claim 1. Dettinger does not explicitly teach wherein formatting the input into the second language comprises converting the input into a binary tree format as claimed.
Andrei teaches formatting the input into the second language comprises converting the input into a binary tree format (col. 6 ln. 27-37.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dettinger with the teaching of Andrei because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Andrei would allow Dettinger to “improving the performance of such systems, particularly database queries, for enhancing decision support.” (Andrei, col. 1 ln. 66-col. 2 ln. 10).
Regarding claim 15, is essentially the same as claim 2, except that it sets forth the claimed invention as a non-transitory computer-readable medium rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claim 20, is essentially the same as claim 2, except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 

Claim(s) 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dettinger, and further in view of publication “HILDA: A Discourse Parser Using Support Vector Machine Classification”, to Hernault et al. (hereinafter “Hernault”), published in 2010.
As to claim 3, Dettinger teaches the method of claim 1. Dettinger does not explicitly teach wherein: the first format comprises an n-ary tree format; the second format comprises a binary tree format; and formatting the input into the second language comprises translating the input from the n-ary tree format to the binary tree format as claimed.
Hernault teaches wherein: the first format comprises an n-ary tree format; the second format comprises a binary tree format; and formatting the input into the second language comprises translating the input from the n-ary tree format to the binary tree format (Section 3.2, Working assumptions, convert n-ary trees to binary trees).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dettinger with the teaching of Hernault because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Hernault would allow Dettinger to maintaining compatibility in a system (Hernault, Section 3.2).
Regarding claim 16, is essentially the same as claim 3, except that it sets forth the claimed invention as a non-transitory computer-readable medium rather than a method and rejected for the same reasons as applied hereinabove. 
Claim(s) 5-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dettinger, and further in view of U.S. Patent Application Publication No. 20040181753 to Phyllis J. Michaelides (hereinafter “Michaelides”).
As to claim 5, Dettinger teaches the method of claim 4. Dettinger does not explicitly teach further comprising: creating one or more objects based on the reformatted response; and incorporating the one or more objects into the database system as claimed.
Michaelides teaches creating one or more objects based on the reformatted response; and incorporating the one or more objects into the database system (par. 0005-0008, 0062, 0201, FormatterFactory, which is a factory class for creating Formatter objects.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dettinger with the teaching of Michaelides because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Michaelides would allow Dettinger to “transforming the source data in the source data format to the target data in the target data format in accordance with the specification of the source data format, the specification of the target data format” (Michaelides, par. 0003, 0004, 0009).
As to claim 6, the rejection of claim 5 is hereby incorporated by reference, the combination of Dettinger and Michaelides teaches the method of claim 5, wherein a first object of the one or more objects comprise an instance of a class having member variables specific to the first object based on the reformatted response (par. 0158, 0161-0162, 0201, variables for reformatting).
As to claim 7,  the rejection of claim 6 is hereby incorporated by reference, the combination of Dettinger and Michaelides teaches the method of claim 6, wherein: the first object comprises a standard object; and incorporating the one or more objects comprises integrating the first object in a virtual application at the database system (Fig. 1-3, par. 0049-0050, 0054-0055, integration between applications, systems, and processes in a database system).
Regarding claim 18, is essentially the same as claim 5, except that it sets forth the claimed invention as a non-transitory computer-readable medium rather than a method and rejected for the same reasons as applied hereinabove. 
Claim(s) 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dettinger, and further in view of U.S. Patent Application Publication No. 20150074071 to Steven Bogrett (hereinafter “Bogrett”).
As to claim 13, Dettinger teaches the method of claim 1. Dettinger does not explicitly teach further comprising serializing the reformatted input into a textual representation for transmission to the interface as claimed.
Bogrett teaches serializing the reformatted input into a textual representation for transmission to the interface (par. 0046, query may be serialized out as text data, binary data, extensible markup language (XML) data, or JavaScript Object Notation (JSON) data 925.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dettinger with the teaching of Bogrett because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Bogrett would allow Dettinger to exchange information with various different systems (Dettinger, par. 0046-0048).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168